Citation Nr: 1607398	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  08-19 643	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service-connection for hypertension, to include as secondary to service-connected L5-S1 spondylolisthesis with degenerative disc disease, urinary incontinence, and erectile dysfunction (back condition).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1985 to April 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina that denied service connection hypertension, to include as secondary to the Veteran's back condition.  The case has since been transferred to the RO in Nashville, Tennessee, and that office is the current Agency of Original Jurisdiction (AOJ) in this matter.

The Board has considered documentation included in the Virtual VA system and the Veterans Benefits Management System (VBMS) in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The Board remanded this case for additional development once in October 2012 and in May 2014.  The case has now been returned again for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The first remand decision in October 2012 remanded this case for a medical nexus opinion on both a direct and secondary basis.  38 U.S.C.A. § 5103(A)(d); 38 C.F.R. §§ 3.303, 3.310.  

When the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  While an examination was conducted in April 2013 and an examination report prepared in May 2013, a May 2014 Board decision remanded this claim for an addendum opinion because the examiner did not address direct service connection.  An addendum opinion was provided in August 2014.

However, in addition to failing to provide a medical nexus opinion as to whether the Veteran's hypertension was directly caused by service, the April 2013 examiner also failed to address whether the Veteran's hypertension is aggravated by his service-connected back condition.  Additionally, the April 2013 opinion provided summary conclusions that did not provide any underlying explanation and both that opinion and the August 2014 did not account for lay statements made by the Veteran and a statement from D.W., M.D (dated in December 2015; see also February 2007 opinion of J.R., P.A.-C.) regarding the relationship between the Veteran's hypertension and back condition.  Furthermore, September 2013 Mountain Home VA Medical Center (VAMC) records notes that the Veteran takes additional medication for his hypertension "when elevated due to pain."  Neither of the above listed medical opinions addressed that record.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 313 (2007).  Therefore, because the April 2013 VA examination opinion did not address the aggravation prong of secondary service connection, and neither the April 2013 examination nor the August 2014 addendum adequately address the lay statements of the Veteran or the statements of D.W., M.D. or J.R., P.A.-C., these examinations are inadequate.  Accordingly, a new examination is warranted.

Accordingly, the case is REMANDED for the following action:

1. Request a supplemental opinion from an appropriate VA clinician to determine the etiology of the Veteran's hypertension.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner should review the complete history of the claimed disorder including that reported by the Veteran in medical and lay evidence of record.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The Veteran's service treatment records.

ii. The Veteran's February 2007 private medical opinion from J.R., P.A.-C.

iii. The Veteran's private treatment records from St. Mary's Medical Center.

iv. The Veteran's lay statements in his July 2008 Form 9, and his June 2007 Notice of Disagreement.

v. The Veteran's September 2013 Mountain Home VAMC records in which it was noted that the Veteran takes additional medication for his hypertension "when elevated due to pain."

vi. The Veteran's 2013-15 Mountain Home VAMC records, in particular those that describe the Veteran's condition as "malignant essential hypertension."

vii. The Veteran's December 2015 private medical opinion from D.W., M.D.

c. The examiner must provide opinions as to the following:

i. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension is proximately due to or the result of his service-connected back condition.

ii. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond the natural progression of the disease) by his service-connected back condition.

iii. If the examiner finds that the Veteran's hypertension was NOT caused or aggravated by his service-connected back condition, determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension began during active service, manifested to a compensable degree within one year of service, or is otherwise related to service. 

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state this and provide a rationale for such conclusion, as well as specifically explain whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion to be provided.

e. The examiner is advised that the law requires medical opinions must be both fully informed and explained.  The Courts have held that the Board must evaluate any medical opinions by review of multiple factors, including but not limited to whether the examiner: conducted a personal interview of the Veteran and review of the claims folder including electronic "Virtual VA" filings; conducted clinical testing and explained findings, and most importantly whether the examiner fully explained his or her findings and opinion. 

2.  Thereafter, readjudicate the claim on appeal.  If any of the benefits remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


